NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10108

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00062-JAM

 v.
                                                MEMORANDUM*
ANNA KUZMENKO, a.k.a. Anna Sorokina,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

       Anna Kuzmenko appeals from the district court’s order denying her post-

judgment motion for a new trial. Pursuant to Anders v. California, 386 U.S. 738

(1967), Kuzmenko’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kuzmenko the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 18-10108